DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I in the reply filed on 04/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/18/2022.

Specification
The Title has been updated according to the amended Specification dated 09/02/2022.  The objection to the Title has been withdrawn.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0239286 to Hanashi.

Hanasi teaches:
(claim 1)	An image forming apparatus 100 comprising: 
a photosensitive member 1; 
a driving unit configured to rotate the photosensitive member [0053]; 
a charging member 2 configured to charge a surface of the photosensitive member by abutting against the photosensitive member and having only a DC voltage applied; 
an image forming unit configured to form an image on the photosensitive member being charged and to form the image on a recording material [0052]; 
a power supply S1 configured to apply the DC voltage to the charging member; 
a current detection unit 15,16 configured to detect a current value flowing from the charging member to the photosensitive member; 
a calculation unit 13 configured to respectively detect current values when DC voltages with different DC voltage values each having a greater absolute value than a discharge start voltage are applied to the charging member, and calculate a first DC voltage value corresponding to the discharge start voltage based on the DC voltage values and the current values (Fig.7); and 
a setting unit 13 configured to set a second DC voltage value to be applied to the charging member during forming of the image based on the first DC voltage value, a target voltage value, and a correction value corresponding to a peripheral speed of the photosensitive member during forming of the image (FIG.7, [0129], [0162]);
(claim 2)	wherein in a case where a peripheral speed of the photosensitive member is a first speed, a first correction value is set as the correction value corresponding to the peripheral speed of the photosensitive member, and in a case where a peripheral speed of the photosensitive member is a second speed that is faster than the first speed, a second correction value that is greater than an absolute value of the first correction value is set as the correction value corresponding to the peripheral speed of the photosensitive member [00120];
(claim 3)	further comprising: a storage portion 18 configured to store information, wherein the storage portion is configured to store the first correction value and the second correction value [0121].

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over by US 2010/0239286 to Hanashi.
Regarding claim 4, Hanasi teaches the image forming apparatus according to claim 1 wherein the calculated correction value is stored in a memory 18 contained in or connected to the control circuit [0113].  
Hanasi does not explicitly disclose a photosensitive member unit to be detachably attached to the image forming apparatus.  Examiner takes Official Notice that configuring an electrophotographic photosensitive member into an attachable/detachable process cartridge including a storage portion is widely prevalent and in common use in the electrophotographic field, and therefore would have been obvious to a person skilled in the art before the effective filing date of the claimed invention for at least the purpose of reliable maintenance of the apparatus as in a case of replacement of an aged or damaged photosensitive member.
Thus, the image forming apparatus of claim 1 further comprising: a photosensitive member unit comprising the photosensitive member and configured to be detachably attached to the image forming apparatus, wherein the photosensitive member unit comprises a storage portion configured to store information regarding the correction value would be obvious over Hanasi.

Response to Arguments
Applicant's arguments filed 09/02/2022 have been fully considered but they are not persuasive. With regards to Applicant’s argument that “Hanashi cannot apply only a DC voltage having only a DC component to the charging roller 2”, in paragraph [0162] Hanashi specifically discloses,
As a waveform of the AC voltage component (AC component; voltage periodically changed in voltage value) of the oscillating electric field applied to the charging roller and the developing sleeve in the above-described embodiments, it is possible to appropriately use a sinusoidal wave, a rectangular wave, a triangular wave, and the like. Further, a rectangular wave formed by turning the DC power source on and off periodically may also be used.
Thus, the argued discharge current control of Hanashi can de implemented by applying only a DC voltage, as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Arlene Heredia/Primary Examiner, Art Unit 2852